Citation Nr: 1536541	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right rotator cuff tendonitis (a right shoulder disability).

2.  Entitlement to service connection for degenerative joint disease of the knees (a bilateral knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1977 to July 1981, and from November 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and Jackson, Mississippi, respectively.  Jurisdiction over this claim is currently with the RO in Nashville, Tennessee.

In May 2013, the Veteran and his spouse testified in a Travel Board hearing before the undersigned Veterans Law Judge in Nashville, Tennessee.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the Virtual VA system to ensure a complete assessment of the evidence.

In October 2013, the Board remanded the issues of service connection for a right shoulder disability and a bilateral knee disability to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2013 decision, the Board also remanded the issues of service connection for traumatic brain injury (TBI), and an upper and lower back disability (a back disability), to include degenerative disc disease at L5-S1 with grade I anterior subluxation and L5-S1 spondylolisthesis.  Pursuant to the October 2013 Board Remand, in December 2013 and March 2014 rating decisions, the RO fully granted service connection for TBI and a back disability, respectively; therefore, those issues are not in appellate status, and are not before the Board because there remain no questions of law or fact as to the fully granted issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In this regard, in the October 2013 Remand, the Board also instructed the RO to readjudicate the issues on appeal pursuant to the development discussed herein, and issue the Veteran and the representative a Supplemental Statement of the Case if the determinations remain adverse to the Veteran in light of the additional evidence obtained as a result of the Remand.  A review of the claims file, to include the electronic record in VBMS and Virtual VA, does not indicate that such action (issuance of a Supplemental Statement of the Case) has been undertaken pursuant to the November 2013 VA examination and January 2014 VA addendum medical opinions.  Another remand is warranted on this basis alone.  See 38 C.F.R. § 19.31(c) (2015) (AOJ is required to issue a Supplemental Statement of the Case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).

Service Connection for a Right Shoulder Disability

In the October 2013 decision, the Board requested a VA medical opinion as to the claimed right shoulder disability.  Specifically, the VA examiner was asked to determine whether the Veteran's right shoulder disability clearly and unmistakably existed prior to service in either July 1977 or November 2004 and, if so, whether the preexisting right shoulder disability was clearly and unmistakably not aggravated by the Veteran's military service.

In November 2013, the Veteran was afforded a VA examination of the right shoulder and was diagnosed with right rotator cuff tear.  A copy of the November 2013 VA examination report is located in the Veteran's file in Virtual VA.  In a VA addendum medical opinion (also located in Virtual VA), dated January 2014, a different VA examiner than the physician who conducted the November 2013 VA examination, opined that the Veteran "certainly" had the rotator cuff tear and repair prior to entrance into the service in 2004, as the rotator cuff tear and repair occurred in 2003.  However, the January 2014 VA examiner stated that the rotator cuff tear and repair did not occur prior to initial entrance in 1977.  The January 2014 VA examiner also opined that the Veteran's service did not aggravate the rotator cuff tear as the Veteran has no pain or symptoms.  Importantly, however, the January 2014 VA examiner did not specify during what period the Veteran did not have pain or symptoms (whether in service or post-service).  In short, the January 2014 VA examiner did not use the appropriate standard - clear and unmistakable evidence - and did not opine as to whether the rotator cuff tear, which was not noted at entrance into service for either period of active duty, clearly and unmistakably both 1) preexisted service and 2) was not aggravated by service.  For these reasons, the issue of service connection for a right shoulder disability must again be remanded for compliance with the October 2013 Board Remand and to obtain an adequate medical opinion regarding the Veteran's right rotator cuff tear.

Service Connection for a Bilateral Knee Disability

In the October 2013 decision, the Board also requested a VA medical opinion as to the claimed bilateral knee disability.  Specifically, the VA examiner was asked to determine whether a disability of the knees began during service or is caused by in-service injury.

Pursuant to the October 2013 Board Remand, the Veteran underwent a VA examination of the knees in November 2013.  In the VA examination report, the VA examiner indicated that the Veteran did not now have, or has ever had, a knee condition.  Inconsistent with this finding, the November 2013 VA examiner also indicated that imaging studies of the knees had been performed and degenerative or traumatic arthritis was documented in both knees.  Indeed, as noted in the October 2013 Board Remand, the Veteran was diagnosed with bilateral knee degenerative joint disease in a September 2008 VA examination report.

In a VA addendum medical opinion (located in Virtual VA), dated January 2014, a different VA examiner than the physician who conducted the November 2013 VA examination indicated that the VA examiner from the 2013 VA examination noted that the Veteran does not have a knee condition, and that he only has occasional pain that is intermittent and mild.  The January 2014 VA examiner opined that the occasional pain is extremely common in the general population at the Veteran's age and is not related to an IED explosion, and jumping out of planes/helicopters in service.  Instead, the January 2014 VA examiner opined that the pain is due to natural aging.  Here, the January 2014 VA examiner relied, at least in part, on the inaccurate basis that the Veteran did not have a current bilateral knee disability that only manifested in occasional pain.  The January 2014 VA examiner also did not address the significance, if any, of the injury during the Humvee accident on the current bilateral knee disability as instructed in the October 2013 Board Remand.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board finds this medical opinion remains inadequate for VA compensation purposes.  As such, another VA medical opinion is necessary to assist in determining the etiology of the bilateral knee disability.  The medical opinion should consider all in-service complaints, injuries, and treatment of the knees, and the VA examiner should assume that the Veteran has a currently diagnosed disability of the knees.

Accordingly, the case is REMANDED for the following actions:

1. Request that an appropriate medical professional (other than the January 2014 VA examiner) review the claims file, to include the relevant files on VBMS and Virtual VA, and provide medical opinions regarding the claimed right rotator cuff tear and bilateral knee degenerative joint disease.  A physician with expertise in orthopedic surgery is preferred but not required.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course if it is not found to be necessary.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service VA treatment records, and clinical findings, the VA examiner is requested to offer the following opinions:

a) Did the Veteran's right shoulder disability clearly and unmistakably exist prior to entrance into service in July 1977 or November 2004?  The VA examiner should comment on the Veteran's report of a right shoulder injury in 2003 while working for the fire department, undergoing a right rotator cuff repair in 2003, and right shoulder pain in service.

b) If it is the VA examiner's opinion that a right shoulder disability preexisted service, was the Veteran's pre-existing right shoulder disability clearly and unmistakably not aggravated (not permanently worsened beyond the natural progression) during active service?  The VA examiner should comment on the in-service complaints and the Veteran's reports of worsening pain in the right shoulder since service.

c) In rendering the opinions requested in paragraphs a) and b), the VA examiner should use the explicit standard - clearly and unmistakably - to determine whether the right shoulder disability preexisted service and was not aggravated by service.

d) Note: The term aggravated means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disability becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

e) If the VA examiner concludes that it is not clear and unmistakable that the Veteran's right shoulder disability pre-existed service in July 1977 or November 2004, OR it is not clear and unmistakable that the preexisting right shoulder disability was not permanently worsened by service beyond the natural progression, the VA examiner should then provide the following opinion:

Is it at likely as not (a 50 percent probability or greater) that any current right shoulder disability is directly related to service, that is, did a right shoulder disability, to include, but not limited to, a rotator cuff tear, begin during service or have onset in service?  

f) Is it at likely as not (a 50 percent probability or greater) that a disability of the knees, to include, but not limited to, degenerative joint disease, began during service or is caused by in-service injury?  In rendering an opinion, the VA examiner should assume, as fact, 1) the occurrence of rolling into a ditch during a Humvee accident, the May 2005 IED explosion, and repeatedly jumping out of planes/helicoptors; and 2) that the Veteran has a current diagnosis of degenerative joint disease of the bilateral knees.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and compliance with the requested actions has been ensured, the appeals of service connection for a right shoulder disability and a bilateral knee disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




